Citation Nr: 1434523	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-40 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder to include a bipolar disorder, major depressive disorder, and a panic disorder.       

3.  Entitlement to service connection for a right and left knee disability to include arthritis.        

4.  Entitlement to service connection for right and left hip disability to include arthritis.        

5.  Entitlement to service connection for asbestosis. 
        

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to August 1989.  He served in the National Guard from September 1989 to January 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims for service connection.  

The Board notes that, in October 2010, the Veteran requested a hearing before the Board.  A hearing was scheduled in May 2013, but the Veteran failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and the claimed stressor is not related to the Veteran's fear of hostile military or terrorist activity.    

2.  There is no credible supporting evidence that the claimed stressor events occurred.  

3.  There is no current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed., that is related to a verified stressor event.   

4.  The Veteran did not have chronic or recurrent psychiatric symptoms in active service or during a period of inactive or active duty for training, did not have continuous or recurrent symptoms since service separation, and the current psychiatric disorders to include bipolar disorder, mood disorder, and major depression first manifested many years after service separation, and are not related to disease or injury or other event in active service or in inactive or active duty for training. 

5.  The Veteran did not have chronic knee symptoms in active service or during a period of inactive or active duty for training, did not have continuous or recurrent symptoms since service separation, and the current knee arthritis first manifested many years after service separation, and is not related to disease or injury or other event in active service or in inactive or active duty for training. 

6.  The Veteran did not have chronic hip symptoms in active service or during a period of inactive or active duty for training, did not have continuous or recurrent symptoms since service separation, and the current hip arthritis first manifested many years after service separation, and is not related to disease or injury or other event in active service or in inactive or active duty for training. 

7.  There is no current diagnosis or evidence of asbestosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The criteria for service connection for a psychiatric disorder to include bipolar disorder, major depressive disorder, and panic disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

3.  The criteria for service connection for left and right knee disabilities to include arthritis have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

4.  The criteria for service connection for left and right hip disabilities to include arthritis have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

5.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. § 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided notice letters to the Veteran in July 2008, November 2008, March 2009, and July 2009, prior to the initial adjudication of the claims, and in August 2012.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The July 2008, March 2009, and August 2012 letters notified the Veteran of the information and evidence needed to substantiate a claim for service connection for PTSD.  The March 2009 letter specifically asked the Veteran to provide detailed information concerning the claimed in-service stressor events and provided examples of information or evidence that the Veteran could submit in support of his claim.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records and service personnel records were obtained.  VA treatment records dated from 2008 to July 2012 are associated with the claims folder.  Social Security Administration records and private mental health treatment records from N.C.S.B. are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

Regarding the claim for service connection for PTSD, the RO made reasonable efforts to verify the claimed stressor events.  The RO obtained service personnel records.  In March 2009, the RO notified the Veteran that he needed to submit more detailed and specific information regarding the claimed stressors events.  In April 2009, the Veteran provided another stressor statement and he also informed VA that he had no additional information or evidence to submit.  He also had notified VA in December 2008 and July 2009 that he had no additional information or evidence to submit in supports of his claims.  In a July 2010 memorandum, the RO concluded that they did not have sufficient information from the Veteran to verify the stressor events, they were unable to verify an event that the Veteran claimed had occurred in August 1987, and the Veteran had not submitted more detailed information or evidence to corroborate the stressor events in service.

The Board observes that the Veteran was not afforded a VA examination addressing his claimed disabilities.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  A VA examination under the standards of McLendon is not required in this case.  As will be discussed in detail below, there is no competent evidence of the claimed disabilities or symptoms in service.  Regarding the PTSD claim, the claimed in-service stressor events have not been verified.  There is no competent evidence of a current diagnosis of asbestosis.  There is no indication of an association between the claimed disorders and service.  There is sufficient competent medical evidence on file for VA to make a decision on the claims. 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  



Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2011).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: Service connection for PTSD

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the DSM-IV as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Veteran asserts that he has PTSD due to stressor events when he served in the U.S. Coast Guard.  The Veteran asserts that he was assigned to a helicopter crew as a radioman and navigator.  He stated that part of his job was to pick up dead bodies. He stated that they picked up many but the one that sticks in his mind was a 14 year old boy who was partially decayed.  The Veteran stated that this event happened from April 1986 to August 1989 when he was stationed with the Coast Guard in Cape Cod, Massachusetts.  See the June 2008 stressor statement.  In an August 2008 statement, the Veteran stated that he flew as a crewman in a HH3F helicopter numerous times.  He stated that they picked up dead bodies and mutilated people from fishing boat accidents.  He stated that these events occurred from May 1987 to August 1989.  He does not report any stressor events from his period of National Guard service including the unverified service in Kuwait in 1995.     

In an April 2009 statement, the Veteran indicated that his PTSD was not caused by just one incident but it was cumulative over the years.  He reiterated that he was a crewman on an H-3 helicopter and one of the assignments was to retrieve dead bodies.  One incident was in August 1987 when they recovered a body of a deceased boy who had drowned.  The Veteran stated that they picked up many injured people mostly fisherman who had limbs missing or were mutilated.   

The service records show that the Veteran served on active duty with the U.S. Coast Guard from November 1983 to August 1989.  There is no evidence that the Veteran engaged in combat with the enemy and he does not allege that he did.  The Veteran alleges that he experienced stressor events while stationed at the Air Station in Cape Cod.  The service records show that the Veteran was stationed at the Coast Guard Air Station in Cape Cod from September 1986 to August 1989.  The DD Form 214 and personnel records indicate that his military occupation was aircraft electrician.  He also was a tug messenger and mess cook.  The service records do not document that the Veteran worked as a radioman or a helicopter crewman.  The service records do not show training for such occupations but show that the Veteran went to electricians mate school.  

VA was unable to corroborate the stressor events including the claimed stressor event in August 1987 in which the Coast Guard helicopter recovered the dead body of a teenage boy.  In a January 2010 memorandum, the RO indicated that the Veteran's responses received in April 2009 and December 2009 did not contain adequate detailed information to verify the claimed stressor events.  The RO also indicated that the rescue missions supplied by the Coast Guard did not show the reported rescue on August 1987.  The Board finds that there is no credible supporting evidence that the claimed in-service stressors occurred.  

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV.  The Veteran underwent an initial evaluation for PTSD as secondary to military experiences at the VA in September 2010 and the report was prepared in October 2010.  It was noted that all available medical records were thoroughly reviewed and the Veteran was interviewed for 90 minutes.  Following the interview, the Veteran underwent psychometric testing, personality testing, and he completed the MMPI and the MCMI.  See the October 2010 VA evaluation report.  

The evaluation report indicates that the Veteran reported two traumatic events: his crew was asked to pick up a fisherman that was injured, the fisherman bled all over the helicopter, and the fisherman had a hand missing.  The second event was when the helicopter picked up two dead bodies.  It was noted that when asked to describe the event further, he started "it's a blur."  It was noted that the Veteran refused to provide further details regarding the events in the military and he refused to provide further details regarding the events he experienced.  The VA psychologist indicated that the events described by the Veteran do not meet the DSM-IV TR Criterion A stressor requirement for PTSD.  The VA psychologist indicated that none of events could be corroborated.  The VA psychologist also stated that none of the events described by the Veteran meet the Criterion A stressor requirement for PTSD and the reported events were unlikely to cause his high level of symptomatology (as he reported on psychometric testing).  The VA psychologist indicated that the results of the psychometric testing were extremely exaggerated and were not consistent with the Veteran's clinical report or history of psychiatric treatment.  Given the over reporting of the symptomatology on the measures and the vague response to the questions in the clinical interview, the Veteran was referred for MMPI and MCMI testing to further elucidate the diagnostic profiles and treatment recommendations.  It was noted that the veteran did not provide valid profiles on the MMPI-2 or the MCMI, and therefore, these measures could not be interpreted and could not aid in the diagnostic clarification for the Veteran.  The VA psychologist noted that the Veteran had a long history of alcohol and substance abuse and major depressive disorder.  

Regarding the assessment of PTSD, the VA psychologist stated that the Veteran did not currently present with a valid, verifiable or credible Criterion A stressor for the PTSD.  The VA psychologist further stated that the Veteran was not reporting the full constellation of symptoms seen in veterans with PTSD.  On psychometric testing, the Veteran appeared to be exaggerating and over reporting all symptomatology which could not lead to a conclusive diagnostic profile.  The Axis I diagnosis was alcohol dependence in early full remission; history of mixed substance abuse, currently abstinent; and major depressive disorder by history.  The Axis II diagnosis was rule out cluster B personality disorder.   

The Board finds the October 2010 VA evaluation report to have great evidentiary weight as the opinion reflects a comprehensive evaluation of the Veteran.  The VA psychologist considered the Veteran's psychiatric history, interviewed the Veteran, and reviewed the results of psychometric testing before rendering the assessment and diagnosis.  The VA psychologist specifically addressed whether the Veteran had a current diagnosis of PTSD in accordance with DSM-IV and noted the PTSD criterion that was not met.  The VA psychologist provide a rationale for the conclusion that the Veteran did not have a current diagnosis of PTSD and she addressed the findings of the psychometric testing.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.

There is medical evidence of record which shows diagnoses of PTSD.  VA mental health treatment records show diagnoses of PTSD in December 2010, August 2010, September 201 (emergency room record), July 2008, and June 2008.  However, the Board finds these assessments of PTSD to have no probative value since the assessments were based upon unverified stressor events.  Further, it is not clear if the health care providers making the assessments considered all of the DSM-IV criterion for PTSD as did the VA psychologist who authored the October 2010 VA psychological evaluation report.  The Board finds that the October 2010 VA evaluation report and assessment outweighs the VA mental health treatment records that show a positive screen for and/or diagnosis of PTSD because the October 2010 assessment it is based upon a comprehensive examination of the Veteran and the examiner specifically considered the DSM-IV criteria for a diagnosis of PTSD.  The VA mental health treatment records and the private medical records do not set forth a discussion of the DSM-IV criteria.  For this reason, the Board finds that the October 2010 VA assessment to have greater probative weight.

The Veteran himself asserts that he has PTSD due to the stressors event in service.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions. 

The weight of the evidence shows that the claimed stressor events are unverified and the Veteran does not have a diagnosis of PTSD in accordance of DSM-IV.  Accordingly, on this record, the evidence does not show that the Veteran has PTSD that was incurred in or is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied. 



Analysis: Service connection for a Psychiatric Disorder other than PTSD

The Veteran asserts that service connection is warranted for his current psychiatric disorders other than PTSD because these disorders first manifested during service and are caused by events in service.  

There is competent evidence of a current psychiatric disorders.  The medical evidence of record shows that the Veteran has post-service diagnoses of major depressive disorder, major depression, panic disorder, adjustment disorder, and bipolar disorder.  See the VA treatment records dated in July 2008, private treatment records dated from October 2007 to May 2008.  The Board notes that the Social Security Administration (SSA) decision dated in August 2011 indicates that the Veteran had paranoid schizophrenia.  The SSA records indicate that this decision was made on the record at a hearing.  The Board finds that the weight of the competent and credible evidence of record does not show a diagnosis of schizophrenia, but establishes diagnoses of major depressive disorder, major depression, panic disorder, adjustment disorder, and bipolar disorder.    

There is no competent and credible evidence of these disorders in active service or during a period of ACDUTRA or INACDUTRA.  An enlistment examination report is not of record.  An August 1988 examination report indicates that psychiatric examination was normal.  The Veteran denied having frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble.  An April 1993 examination from the time period of the Veteran's National Guard Service, indicates that psychiatric examination was normal.  The Veteran denied having frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble.

There is lay evidence that a psychiatric disorder first manifested in about 1999.  See the October 2007 psychiatric evaluation report from N.C.S.B. in which the Veteran reported a psychiatric hospitalization in 1999 for bipolar disorder and suicidal ideation.  The Veteran separated from active duty in August 1989.  He separated from National Guard service in January 1998.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477-78.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.  Significantly, there is no competent and credible evidence of a diagnosis of a psychiatric disorder during the Veteran's periods of ACDUTRA and INACDUTRA.  There is no competent evidence linking the onset of the psychiatric disorders to a documented event or incident of active service or any ACDUTRA or INACDUTRA.

The Veteran has not identified the information for the 1999 hospitalization or for the other psychiatric hospitalizations.  VA made requests for information and authorization to obtain pertinent records in July 2008, November 2008, July 2009, and August 2012.  The Veteran indicated that he had no additional information or evidence to submit in support of his claims in December 2008 and April 2009.  

The weight of the competent and credible evidence shows that the Veteran has had a long history of psychiatric disorder, psychiatric treatment, and polysubstance abuse which began after his periods of active service, ACDUTRA and INACDUTRA, and the post-service psychiatric disorders are not related to injury or event in active service.  The first clinical evidence of a psychiatric diagnosis is in October 2007.  An October 2007 initial psychiatric evaluation from N.C.S.B. indicates that the Veteran was referred for psychiatric medication.  It was noted that the Veteran had a history of bipolar disorder for which he received psychiatric treatment out of state.  It was further noted that the Veteran had moved to the area in September 2007, he became depressed, took an overdose of pills, and was treated at an emergency room.  Since then, the Veteran had been followed as an outpatient.  It was noted that the Veteran had a drug and alcohol problem and he was trying to be clean and sober.  Her reported psychiatric treatment from 2004 to 2007 with some interruptions in treatment.  The Veteran reported having five psychiatric hospitalizations since 1999; he reported that he was hospitalized in 1999 for bipolar disorder with homicidal ideation.  He reported that his last hospitalization was about a year ago and his hospitalizations were mainly for depression and being suicidal.  It was noted that the Veteran had a long history of chronic alcoholism but has never had any substance abuse treatment.  He began drinking at age 13.  The Veteran has a history of arrests for being drunk in public in August 2007, two driving under the influence in 1991 and 1997, assault in 1997 and 2003, violation of a protective restraining order, resisting arrest, and threatening a police officer in 2004, and for domestic violence and writing bad checks.  It was noted that the Veteran was currently unemployed since mid-August due to his ongoing drinking problem.  It was also noted that the Veteran served in the Air Force for 14 years.  The Axis I diagnoses were Bipolar I Disorder, episodic alcohol dependence, and episodic cocaine dependence.  The Axis II diagnosis was personality disorder not otherwise specified.  

VA treatment records dated in May 2008 show a diagnosis of bipolar disorder.  It was noted that there was a positive PTSD screen and the stressors were marriage, home, family life, employment, health, finances, and legal.  A June 2008 VA treatment record notes that the Veteran reported having nightmares and flashbacks due to service in Kuwait and in the Coast Guard.  He reported that he was detailed to pick up civilian and military dead bodies while in the Coast Guard.  A June 11, 2008 VA mental health consult indicates that the Veteran was evaluated for PTSD.  His chief complaint was flashbacks of dead bodies.  The Veteran reported the in-service stressors events which occurred during his Coast Guard service including rescuing a fisherman who had his arm ripped off and recovering a number of dead bodies.  He reported that he participated in 10 to 12 rescue operations.  He reported that while he was in the Coast Guard, he developed distressing thoughts, images and dreams regarding the floating bodies he saw and recovered.  He reported re-experiencing the traumatic experiences two or three times a week, he had distressing dreams, and daily intrusive thoughts, and avoidance and hyper arousal symptoms.  The Axis I diagnoses were PTSD, chronic; bipolar disorder/by history; rule out panic disorder; and childhood sexual abuse.  This evaluation was performed by a VA clinical social worker.  

In June 2008, the Veteran filed a claim for PTSD and bipolar disorder.  VA inpatient treatment records dated in July 2008 show Axis I diagnoses of alcohol dependence, cocaine abuse, marijuana abuse, bipolar disorder, and PTSD, military related.   VA psychiatric treatment records dated in December 2009 show diagnoses of polysubstance abuse in early remission, mood disorder not otherwise specified, and personality disorder not otherwise specified.  

An August 2010 VA initial evaluation note for inpatient domiciliary care indicates that the Axis I diagnoses were alcohol dependence in early full remission, history of mixed substance abuse currently abstinent, major depression, and panic disorder without agoraphobia.  It was noted that the Veteran tentatively related his first panic attack to the late 1980's when he discovered his first wife having an affair.  He reported treatment for depression in the mid 1990's.  He reported his first suicide attempt was in 1987.  The Veteran reported having intrusive memories and nightmares due to the Coast Guard rescue mission experiences but he could not name any specific triggers.  

A September 2010 VA treatment record shows a diagnosis of depression in addition to PTSD, alcohol dependence, panic disorder, and phobias.  A September 2010 VA mental health assessment record indicates that the Veteran reported that he first become psychiatrically ill in the late 1990's following his third divorce.  He reported that he became very nervous, depressed most of the time, and he experienced panic symptoms.  He reported that he saw a private doctor and tried antidepressant medications.  The diagnoses were bipolar I disorder, chronic PTSD, and history of alcohol abuse and dependence, and history of cocaine abuse.    

The first clinical evidence of treatment and diagnosis of the post-service psychiatric disorders was in 2007 and 2008, almost ten years after service separation from the National Guard and 20 years after separation from active duty.  This lengthy period without evidence of pertinent diagnosis weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no competent evidence to establish a nexus between the current psychiatric disorders and any documented event or incident of active service, ACDUTRA, or INACDUTRA. 

The Veteran himself attempts to relate the post-service psychiatric disorders to his Coast Guard service.  He contends that the rescue operations caused the onset of the psychiatric symptoms.  However, as discussed in detail above, service connection for PTSD is not warranted due to the claimed in service events and the claimed Coast Guard rescue operations were not verified.  The weight of the evidence shows that the Veteran worked as an electrician in service, not as a radioman or crewman on a helicopter.  The Veteran was unable to provide any verification of the events in service and the RO was unable to verify the reported events based upon the information provided by the Veteran.   

The Board also finds that the Veteran, as a layperson, is competent to describe observable symptoms, but as noted above, providing a medical opinion as to the cause and etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person as it requires knowledge of the various types of mental disorders, medical conditions and psychosocial and environmental problems that contribute to mental disorders.  See Jandreau, 492 F.3d at 1377 n.4; see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  There is no evidence showing that the Veteran has medical expertise or training and he is not competent to provide a medical opinion as to the cause of the psychiatric disorders.  

The Board also finds that the Veteran's statements concerning the onset of the psychiatric symptoms to have limited credibility.  The Veteran is competent as a layperson to report observable symptoms.  However, the Veteran's own statements have limited credibility for the purpose of establishing chronic symptoms in service and a continuity of symptomatology since service.  The Veteran's lay statements are inconsistent and vague, and are not supported by the medical evidence generated at the time of the Veteran's service.    

The Veteran's lay statements as to the onset of the psychiatric symptoms are inconsistent.  He reports that the symptoms began in the late 1990's and he also reports that the symptoms began in the late 1980's.  The post service statements concerning the psychiatric symptoms are inconsistent with each other and are inconsistent with the statements the Veteran made at the time of service.  The Veteran's current assertions are not found to be credible for the purpose of establishing onset of symptoms in service and a continuity of symptomatology because that they are inconsistent with earlier, and more reliable information and statements provided by the Veteran during service.  Further, there is evidence that the Veteran exaggerated and over-reported his psychiatric symptoms.  See the October 2010 evaluation for PTSD.  

The Board finds that the medical evidence generated at the time of the Veteran's active service, including his own statements and responses on medical questionnaires, to be highly probative in this matter.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  As discussed above, the two in-service examinations show that the Veteran denied having any psychiatric complaints or symptoms and psychiatric evaluation was normal.  

In summary, the Board finds that the weight of the competent and credible evidence establishes that the current psychiatric disorders did not manifest in service, the Veteran did not have psychiatric symptoms in service and psychiatric examination was normal in service, and the current psychiatric disorders first manifested many years after service separation, and are not medically related to injury or other incident of active service, ACDUTRA, or INACDUTRA.  

In summary, the Board finds that the preponderance of the evidence establishes that any current psychiatric disorder to include major depressive disorder, major depression, bipolar disorder, and panic disorder are not due to any documented injury or other event or incident of his period of service and are not otherwise related to active service, ACDUTRA, or INACDUTRA.    

Accordingly, on this record, the claim of service connection for a psychiatric disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's history of substance abuse.  However, the law precludes disability compensation for alcohol or drug abuse as a primary disorder.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2002).  Compensation may, however, be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability." Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Here, the Veteran has not been shown to have a service-connected disability that caused or contributed to his alcohol or polysubstance abuse.  Accordingly, the Veteran's diagnosed substance abuse may not be compensated as a matter of law. 

The Board also points out that although the evidence establishes the presence of a personality disorder, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2013).  Further there is no evidence showing that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the noted personality disorder.  See 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); Carpenter v. Brown, 8 Vet. App, 240 (1995).

Analysis: Service connection for disabilities of the Knees and Hips to include Arthritis

The Veteran contends that he has arthritis of the knees and hips and this was caused by his military service.  In an August 2008 statement, the Veteran indicated that he worked as an electrician and crewman in the Coast Guard and he worked in the Air National Guard.  He stated that the years of flight line work on the concrete, climbing up and down aircraft, and getting into tight places took a toll on his knees and hips.  He stated that he had arthritis in the knees and hip and experiences pain.  The Veteran asserts that arthritis was diagnosed this past year at VA.  

The Board finds that the Veteran is competent to report observable symptoms and firsthand events since this lies within the realm of his experience.  See Layno; 6 Vet. App. at 470.  The Board considers the Veteran's statements regarding his duties in service are competent and have some credibility as the statements are consistent with his circumstances of service.  

Service treatment records do not documents complaints, treatment or diagnosis of a knee or hip disability or arthritis.  The August 1988 and April 1993 examination reports indicate that the Veteran denied having swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint or other deformity; or a trick or locked knee.  Physical examination of the lower extremities was normal.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current knee and hip disabilities did not manifest in service and are not otherwise related to active service, ACDUTRA, or INACDUTRA.   

The Board finds that the weight of the competent and credible evidence establishes that the current knee and hip disabilities did not manifest in service, the Veteran did not have chronic or recurrent knee or hip symptoms in service or continuously after service, the knees and hips were normal upon examination in service, the knee and hip disabilities first manifested many years after service separation, and are not medically related to injury or other incident of active service, ACDUTRA, or INACDUTRA.   The Veteran has not provided competent and credible evidence of chronic and recurrent knee and hip symptoms in service and continuously after service.  He has only made general assertions that his current diagnoses of hip and knee arthritis are related to service.  As noted above, the service examination reports show that the Veteran denied having any joint complaints and examination of the lower extremities was normal.  

The first evidence of a knee or hip disability is in 2008 when the Veteran asserted that he had diagnoses of arthritis in the knees.  VA treatment records dated in June 2008 indicate that the Veteran reported having chronic pain in both knees.  VA treatment records dated in August 2010 indicate that the Veteran had chronic hip pain and he was on medication for arthritic pain.  The Veteran reported having pain in his hips and knees.  A September 2010 VA treatment record documents complaints of left knee pain and indicates that x-ray examination revealed osteoarthritis.  A June 2010 private evaluation report notes that the Veteran reported having joint complaints in both hips and knees and it was described as aching, chronic, constant and dull pain.  It was noted that the symptoms started over 10 years ago.  Examination of the right and left lower extremities revealed that there was bursa tenderness, crepitus, and small effusion of the knees.  Range of motion and stability of the knees were normal.  Examination of the right hip revealed tenderness at the greater trochanter, positive Fabar test, and decreased extension.  Examination of the left hip revealed a positive Fabar test and decreased extension.  The diagnosis was general osteoarthrosis.  The examiner noted that the Veteran had an examination significant for osteoarthrosis in the hips and knees.     

The weight of the competent and credible evidence shows that the Veteran first began to have complaints of knee and hip pain in about 2000 and he first sought medical treatment for such complaint in 2008.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent evidence which relates the current knee and hip disabilities to service.  The Veteran himself has attempted to relate the current left and right knee and hip disabilities to his active service.  Although the Veteran, as a lay person, is competent to describe observable symptoms such as pain and firsthand events and he may be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis or other joint disability falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology of arthritis would require medical expertise and knowledge of the complexities of the musculoskeletal system and diagnostic testing.  It is not shown that the Veteran has this knowledge or expertise.  

The Board finds that the weight of the competent and credible evidence establishes that the current knee and hip disabilities did not manifest in service, the Veteran did not have chronic or recurrent hip or knee symptoms in service or soon after service, the knees and hips were normal upon examination in service, the knee and hip disabilities first manifested many years after service separation, and are not medically related to injury or other incident of active service, ACDUTRA, or INACDUTRA.    

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for knee and hip disabilities to include arthritis and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service connection for Asbestosis

The Veteran contends that he was exposed to asbestos while serving aboard ships during his Coast Guard service.  In a June 2008 statement, the Veteran indicated that he was exposed to asbestos in service in the Coast Guard when he was removing it from a tug boat and he was not given any protection.  

There is no competent evidence of a current asbestos-related lung disorder or disease or a diagnosis of asbestosis.  There is no medical evidence of record establishing an asbestos-related lung disorder or disease or asbestosis.  Service treatment records do not establish complaints, treatment, or diagnosis of asbestosis.  The August 1988 and April 1993 examination reports indicate that examination of the lungs and chest x-ray examination were normal.  The Veteran denied having any complaints pertinent to the lungs.  The post-service medical evidence does not substantiate a diagnosis of asbestosis.  Chest x-ray examinations in January 2008, May 2009, and August 2010 were normal and revealed no active disease process.   

The Veteran himself has made general assertions that he has asbestosis due to exposure to asbestos in service.  Although the Veteran, as a lay person, is competent to describe observable symptoms and firsthand events and he may be competent to provide a medical diagnosis.  See Kahana, 24 Vet. App. at 435.  As to the specific issue in this case, an opinion as to a diagnosis of asbestosis falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Some medical issues require specialized training and diagnostic testing for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  A diagnosis of asbestosis would require medical expertise and knowledge of the complexities of the pulmonary system and would involve objective clinical testing.  It is not shown that the Veteran has this knowledge or expertise.  

The Veteran has not submitted any medical evidence showing a diagnosis of asbestosis or other asbestos-related lung disorder.  Further, the Veteran has not presented sufficient lay evidence of the persistent and recurrent symptoms of the claimed asbestosis to warrant an examination.  The Veteran has only made general assertions that he has asbestosis.  The Board finds that the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of asbestosis or an asbestos-related lung disorder.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer ; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for asbestosis is denied. 



ORDER

Service connection for PTSD is denied.  

Service connection for a psychiatric disorder to include major depression, major depressive disorder, bipolar disorder and panic disorder is denied.  

Service connection for a left and right knee disability to include arthritis is denied.

Service connection for a left and right hip disability to include arthritis is denied.

Service connection for asbestosis is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


